DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, 28, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the first single-hook and the second single-hook are rotatable independently around each of axes passing through the first locking portion and the second locking portion and extending in the third direction.”  This is not understood in light of the specification, which shows the only independent rotation of the first/second single hooks (34/35) is about the horizontal shaft portions (33a/33b) near the eye portions (34b/35b), and not about an axis passing through the locking portions 34c/35c.  What is meant by claim 19?
Claim 28 requires “the axis extending in the third direction,” which lacks proper antecedent basis.  There are several axes extending in the third direction, to which does this limitation have reference?  To the First axis?  The second axis?  The third?
Claim 31 has multiple contradictory limitations which render claims 31-35 impossible to decipher.
1) Claim 31 requires the first/second locking portions are NOT rotatable around the first/second axes respectively, but claim 16 (from which claim 31 depends) requires the first/second locking portions are rotatable around the first/second axes respectively.  How can this be?
2) Claim 31 requires “the first axis extending in the first direction,” and “the second axis… extending in the first direction,” which does not make sense. Claim 16 (from which claim 31 depends) requires the first/second axes extend in a third direction, the third direction is a direction different from the first direction and the second direction.”  How can the first/second axes extend in both the first and third directions if the first and third directions are different directions?  
Clarity is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,946,560 (hereinafter “Drent”).
Regarding claim 16 Drent discloses a hook device comprising:
a central shaft (148) that extends along a central axis (CA, see annotated figure below), the central axis (CA) extending in a first direction (vertical);

    PNG
    media_image1.png
    467
    503
    media_image1.png
    Greyscale
   
Drent, Annotated Figure 3
a first locking portion (L1) that is connected to the central shaft (148) in a state where the first locking portion (L1) is rotatable around a first axis (FA) simultaneously with the first locking portion (L1) being nonrotatable around an axis (A) extending in the first direction (vertical); and 
a second locking portion (L2) that is connected to the central shaft (148) in a state where the second locking portion (L2) is rotatable around a second axis (SA) simultaneously with the second locking portion (L2) being nonrotatable around another axis (AA) extending in the first direction (vertical), wherein:
the central axis (CA) extends between the first locking portion (L1) and the second locking portion (L2),

the first axis (FA) extends in a third direction (in and out of the page), the third direction is a direction different from the first direction (vertical) and the second direction (horizontal), and
the second axis (SA) extends in the third direction, the first axis (FA) is an axis other than the second axis (SA).
Regarding claim 17 Drent discloses the above hook device, and further discloses a first single-hook (152) having the first locking portion (L1); a second single-hook (154) having the second locking portion (L2); and a connection member (150) that is connected to: 
the first single-hook (152) in a state where the first single-hook (152) is nonrotatable around (near) the axis (A) extending in the first direction (vertical), 
the second single-hook (154) in a state where the second single-hook (154) is nonrotatable around said another axis (AA) extending in the first direction (vertical) (vertical), and 
the central shaft (148) in a state where the central shaft (148) is rotatable around a third axis (TA), the third axis (TA) extending in the third direction (in/out of the page),

    PNG
    media_image2.png
    467
    503
    media_image2.png
    Greyscale
 
Drent, Annotated Figure 3
wherein: the first single-hook (152) is at a position separated from the second single-hook (154) in the second direction (horizontal),
the central axis (CA) extends between the first single-hook (152) and the second single-hook (154).
Regarding claim 18 Drent discloses the above hook device, and further discloses wherein the first single-hook (152) and the second single-hook (154) are connected to the connection member (150) such that the first locking portion (L1) and the second locking portion (L2) face outward (i.e. away from 150, see figure 4).
Regarding claim 19 Drent discloses the above hook device, and further discloses wherein the first single-hook (152) and the second single-hook (154) are 
Regarding claim 20 Drent discloses the above hook device, and further discloses wherein the connection member (150) includes:
a first shaft (S1, see annotated figure below) that extends in the third direction (in/out of the page) and rotatably supports one end of the first single-hook (152),

    PNG
    media_image3.png
    467
    503
    media_image3.png
    Greyscale

Drent, Annotated Figure 3
a second shaft (S2) that extends in the third direction (in/out of page) at a position separated from the first shaft (S1) in the second direction (horizontal) and rotatably supports one end of the second single-hook (154),

a pair of support plates (see figure 2) that supports both ends of each of the first shaft (S1), the second shaft (S2), and the third shaft (S3),
wherein in the third direction (in/out of page, figure 3), a separation distance between the pair of support plates (see figure 2) is larger than a thickness of each of the first single-hook (152) and the second single-hook (154) (i.e. or the spacer/bearing would not fit).

    PNG
    media_image4.png
    320
    472
    media_image4.png
    Greyscale

Drent, Annotated Figure 3
Regarding claim 21 Drent discloses the above hook device, and further discloses wherein the first single-hook (152) and the second single-hook (154) are connected to the connection member (150) with a positional relationship in which the first single-hook (152) and the second single-hook (154) do not come into contact with each other in a state where the connection member (150) is inclined until the first shaft 
Regarding claim 22 Drent discloses the above hook device, and further discloses wherein the first single-hook (152) and the second single-hook (154) are connected to the connection member (150) with a mirror symmetric positional relationship with respect to an imaginary line extending in the first direction (vertical) through the central shaft (148).
Regarding claim 23 Drent discloses the above hook device, and further discloses a sheave block (100) that supports the other end of the central shaft (148) in a state of being rotatable (see trunnion connection in figure 4) around the axis extending in the first direction (vertical),
wherein the connection member (150) is configured so as not to come into contact with the sheave block (100) in a state where the connection member (150) is inclined until the first shaft (S1) and the third shaft (S3) are aligned with each other in the first direction (vertical).  See figure 14.
Regarding claim 24 Drent discloses the above hook device, and further discloses wherein an appearance of the connection member (150) when viewed in the third direction has a shape in which an angle between a first side along an imaginary line connecting the first shaft (S1) and the third shaft (S3) to each other and a second side along an imaginary line connecting the second shaft (S2) and the third shaft (S3) to each other is 90° or less. See annotated figure below.

    PNG
    media_image5.png
    291
    622
    media_image5.png
    Greyscale

Regarding claim 25 Drent discloses the above hook device, and further discloses a crane (10).
Regarding claim 26 Drent discloses the above hook device, and further discloses wherein the central shaft (148) is rotatable around the axis extending in the first direction (vertical) so that the first locking portion (L1) and the second locking portion (L2) integrally rotate around the axis extending in the first direction (vertical).  See trunnion connection in figure 4.
Regarding claim 27 Drent discloses the above hook device, and further discloses wherein the first locking portion (L1) and the second locking portion (L2) extend such that an end of each of the first locking portion (L1) and the second locking portion (L2) on a side opposite to the central shaft (148) faces outward (i.e. away from 150, see figure 4).
Regarding claim 28 Drent discloses the above hook device, and further discloses a first stopper (P1) that prevents dropping of a wire hooked to the first locking portion (L1); and


    PNG
    media_image6.png
    390
    509
    media_image6.png
    Greyscale
 
wherein each of the first locking portion (L1) and the second locking portion (L2) is connected to the central shaft (148) to be independently rotatable around [the first and second axes, respectively] extending in the third direction (in/out of page, see figure 3) in a state where each of the first stopper (P1) and the second stopper (P2) prevents dropping of the wires hooked to the first locking portion (L1) and the second locking portion (L2).
Regarding claim 29 Drent discloses the above hook device, and further discloses a sheave block (100) including a thrust bearing that supports the central shaft (148), wherein the central shaft (148) is rotatable around the axis extending in the first direction (vertical) with respect to the sheave block (100).
claim 30 Drent discloses the above hook device, and further discloses further comprising: a sheave block (100) including a thrust bearing (TB, see annotated figure below; see also column 10 lines 43-45) that supports the central shaft (148), wherein the sheave block (100) includes a plurality of sheaves (104) around that a wire is wound and a trunnion (TB) that fixes the thrust bearing (TB) to the sheave block (100).

    PNG
    media_image7.png
    411
    472
    media_image7.png
    Greyscale
 
Annotated Figure 4

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Drent.
Regarding claims 31-35: As noted above, it is not clear what claims 31-35 mean to require.  These claims are treated as best understood here.
Drent discloses the above hook device, and further discloses a pin (155) which allows the user to lock hook 154 into place.  Drent does not teach locking both hooks into place.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the locking of the hook to the other hook (to have two locking hooks) in order to give the lift more flexibility in use.  
This appears to be the only difference between Drent and claims 31-35, as best understood.

Response to Arguments
Applicant's arguments filed 09/02/21 have been fully considered but they are not persuasive.
Applicant argues (page 16) that Drent fails to teach the first/second locking portions are respectively nonrotatable around an/another axis extending in the first direction.  This is not persuasive.  Claim 16 does not define where the “axis” is located, or where the “another axis” is located.  Thus the claim only requires that the locking portions be nonrotatable about some arbitrarily placed vertical axis, as is disclosed by Drent (see above).
rotatable around axis V1.  Thus claim 16 cannot be said to require nonrotation about all vertical axes, but rather nonrotation about two vertical axes of unspecified location.
Drent anticipates claim 16 in all its particulars.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/N.L.A/           Examiner, Art Unit 3654                                                  

/SANG K KIM/           Primary Examiner, Art Unit 3654